Title: From George Washington to John Fitzgerald, 20 February 1798
From: Washington, George
To: Fitzgerald, John



Dear Sir
Mount Vernon 20th Feby 1798

In answer to your letter of yesterday’s date, I request you would inform Mr Sim’s that I cannot with my own consent, & consistent with my own engagements, grant the time he asks for payment of the money due me, and which ought to have been paid weeks ago.
If my hold is not weakened by the Act, and he will give me unequivocal security (such I mean as you would be satisfied with) that the money with interest from the time it became due, & cost of protest &ca at the Bank, shall be paid on, or before the first day of April next I will consent (although it may involve me in embarrassment) to wait until then, for payment; beyond which I cannot extend it; and must request to be informed, and decidedly, whether he accedes to this, that my measures, if he does not, may be taken Accordingly. If he should, to you as the Mutual friend

to both, I submit the Negociation. The former note is yet at the Bank. Mr Sim will not forget, I trust, that his first application was for a few days only; & the forbearance has been upwards of six weeks. I stand, at this moment, engaged to pay for a quantity of Rye & Corn, & must buy more, or let my Distillery remain Idle, wch cannot, reasonably be expected. Yrs Affectly

Go: Washington

